78967: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-46996: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 78967


Short Caption:LAS VEGAS METRO. POLICE DEP'T VS. LAS VEGAS REVIEW-JOURNALCourt:Supreme Court


Related Case(s):76848


Lower Court Case(s):Clark Co. - Eighth Judicial District - A775378Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:06/13/2019 / Haire, PaulSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:07/01/2020How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantLas Vegas Metropolitan Police DepartmentNicholas D. Crosby
							(Marquis Aurbach Coffing)
						Jacqueline V. Nichols
							(Marquis Aurbach Coffing)
						


RespondentLas Vegas Review-JournalMargaret A. McLetchie
							(McLetchie Law)
						Alina M. Shell
							(McLetchie Law)
						





Docket Entries


DateTypeDescriptionPending?Document


06/13/2019Filing FeeAppeal Filing Fee Waived.  State/County/Municipality. (SC)


06/13/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)19-25624




06/13/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)19-25626




06/13/2019Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Paul M. Haire.19-25728




06/18/2019Notice of Appeal DocumentsFiled Copy of District Court Minutes from May 22, 2019. (SC)19-26313




06/25/2019Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC).19-27255




06/28/2019Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant: 14 days transcript request; 90 days opening brief and appendix. (SC).19-27933




07/02/2019Docketing StatementFiled Docketing Statement Civil Appeals. (SC).19-28342




07/12/2019Transcript RequestFiled Notice of No Transcripts to be Requested.  (SC)19-29718




09/26/2019MotionFiled Appellant's Motion for Extension of Time to File Opening Brief and Appendix (First Request). (SC)19-40126




09/27/2019Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant's Opening Brief and Appendix due: October 28, 2019. (SC)19-40204




10/28/2019AppendixFiled  Appellant, Las Vegas Metropolitan Police Department's, Appendix, Volume 1. (SC)19-44313




10/28/2019AppendixFiled Appellant, Las Vegas Metropolitan Police Department's, Appendix, Volume 2. (SC)19-44316




10/28/2019AppendixFiled Appellant, Las Vegas Metropolitan Police Department's, Appendix, Volume 3. (SC)19-44322




10/28/2019AppendixFiled Appellant, Las Vegas Metropolitan Police Department's, Appendix, Volume 4. (SC)19-44323




10/28/2019AppendixFiled Appellant, Las Vegas Metropolitan Police Department's, Appendix, Volume 5. (SC)19-44325




10/28/2019AppendixFiled Appellant, Las Vegas Metropolitan Police Department's, Appendix, Volume 6. (SC)19-44327




10/28/2019AppendixFiled Appellant, Las Vegas Metropolitan Police Department's, Appendix, Volume 7. (SC)19-44329




10/28/2019AppendixFiled Appellant, Las Vegas Metropolitan Police Department's, Appendix, Volume 8. (SC)19-44332




10/28/2019AppendixFiled Appellant, Las Vegas Metropolitan Police Department's, Appendix, Volume 9. (SC)19-44333




10/28/2019AppendixFiled Appellant, Las Vegas Metropolitan Police Department's, Appendix, Volume 10. (SC)19-44335




10/28/2019AppendixFiled Appellant, Las Vegas Metropolitan Police Department's, Appendix, Volume 11. (SC)19-44336




10/28/2019AppendixFiled Appellant, Las Vegas Metropolitan Police Department's, Appendix, Volume 12. (SC)19-44337




10/28/2019AppendixFiled Appellant, Las Vegas Metropolitan Police Department's, Appendix, Volume 13. (SC)19-44339




10/28/2019AppendixFiled Appellant, Las Vegas Metropolitan Police Department's, Appendix, Volume 14. (SC)19-44340




10/28/2019AppendixFiled Appellant, Las Vegas Metropolitan Police Department's, Appendix, Volume 15. (SC)19-44341




10/28/2019AppendixFiled Appellant, Las Vegas Metropolitan Police Department's, Appendix, Volume 16. (SC)19-44343




10/28/2019AppendixFiled Appellant, Las Vegas Metropolitan Police Department's, Appendix, Volume 17. (SC)19-44344




10/28/2019BriefFiled Appellant, Las Vegas Metropolitan Police Department's, Opening Brief. (SC)19-44356




11/27/2019MotionFiled Respondent's Motion for Extension of Time to File Answering Brief (First Request). (SC)19-48564




12/02/2019Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Respondent's Answering Brief due: December 27, 2019. (SC)19-48682




12/23/2019MotionFiled Respondent's Motion for Extension of Time to File Answering Brief (Second Request). (SC)19-51898




01/03/2020BriefFiled Respondent's Answering Brief. (SC).20-00460




01/07/2020Order/ProceduralFiled Order Granting Motion. The motion for an extension of time filed on December 23, 2019, is granted. The answering brief was filed on January 3, 2020.  Appellant shall have until February 3, 2020, to file and serve a reply brief, if deemed necessary. (SC)20-00728




02/03/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Reply Brief due: February 18, 2020. (SC).20-04540




02/18/2020BriefFiled Appellant Las Vegas Metropolitan Police Department's Reply Brief. (SC)20-06625




03/03/2020Case Status UpdateBriefing Completed/To Screening.  (SC)


07/01/2020Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. (SC).20-24320




12/31/2020Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before the Court En Banc. Author: Stiglich, J. Majority: Stiglich/Pickering/Gibbons/Hardesty/Parraguirre/Cadish/Silver. 136 Nev. Adv. Opn. No. 86. En Banc. (SC).20-46996




01/25/2021RemittiturIssued Remittitur. (SC)21-02175




01/25/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


02/05/2021RemittiturFiled Remittitur. Received by District Court Clerk on January 26, 2021. (SC)21-02175





Combined Case View